Case 0:19-cv-62393-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 MYRNA NIEVES,

        Plaintiff,                                           CASE NO: 19-cv-62393

 vs.

 PODS, LLC.

        Defendants.

 ___________________/

                                         COMPLAINT
                                        JURY DEMAND

        1.      Plaintiffs allege violations of the Telephone Consumer Protection Act, 47 U.S.C.

 §227, et seq., and the Florida Consumer Collection Practices Act, Fla. Stat. §559.72 et seq.

 (“FCCPA”).

                                 JURISDICTION AND VENUE

        2.      This Court has jurisdiction under 28 U.S.C. §§1331, Mims v. Arrow Fin.

 Servs. LLC, 565 U.S. 368, 132 S. Ct. 740, 181 L.Ed.2d 881 (U.S. 2012), and 1367.

                                            PARTIES

        3.      Plaintiff, MYRNA NIEVES, is a natural person, and citizen of the State of Florida,

 residing in Broward County, Florida.

        4.      Defendant, PODS, LLC. (“PODS”), is a Florida corporation with its principal place

 of business at 13535 Feather Sound Dr., FL 4, Clearwater, FL 33762.

        5.      Its registered agent for service of process is Aaron B. Parker, 13535 Feather Sound

 Dr., FL 4, Clearwater, FL 33762.

        6.      At all times, material, Plaintiff was and is a consumer as defined by the FCCPA.
Case 0:19-cv-62393-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 2 of 5



         7.      At all material times, the communications alleged herein were “communications”

 as defined under the FCCPA.

         8.      Defendant or an affiliated company extended credit to Plaintiff’s grandmother and

 is a “creditor” as defined in the FCCPA.

                                    FACTUAL ALLEGATIONS

         9.      Defendant sought to collect from Plaintiff an alleged debt for a consumer loan.

         10.     The debt was for a personal, household, or family purpose.

         11.     Plaintiff’s grandmother, Myrna Prieto, rented a PODS container.

         12.     Plaintiff’s grandmother, at some point, stopped paying for the container.

         13.     Defendant contacted Plaintiff on her cellular telephone and via email demanding

 payment.

         14.     Plaintiff advised Defendant on multiple occasions that the debt belonged to her

 grandmother and that she was not responsible.

         15.     Defendant would call and email Plaintiff repeatedly.

         16.     Defendant was aware that by contacting Plaintiff excessively and after she

 repeatedly advised Defendant that the debt was not hers that Defendant violated the FCCPA.

         17.     Defendant, or others acting on its behalf, contacted Plaintiff via her cellular

 telephone.

         18.     Defendant, or others acting on its behalf, left messages on Plaintiff’s cellular

 telephone and called and hung up without leaving messages on other occasions (“the telephone

 messages”).

         19.     Defendant, or others acting on its behalf, used an automatic telephone dialing

 system or a pre-recorded or artificial voice to place telephone calls to Plaintiff’s cellular telephone.




                                                    2
Case 0:19-cv-62393-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 3 of 5



         20.      None of Defendant’s telephone calls placed to Plaintiff were for “emergency

 purposes” as specified in 47 U.S.C. §227(b)(a)(A).

         21.      Defendants willfully or knowingly violated the TCPA.

         22.      Defendant, via email, offered to allow Plaintiff to recover her grandmother’s

 personal items from the PODS container at no cost.

         23.      When Plaintiff’s agent contacted Defendant to arrange to pick up the grandmother’s

 personal items, Defendant advised Plaintiff that she had to pay $3500.00 in contravention to its

 earlier offer.

         24.      Plaintiff was never able to obtain her grandmother’s personal items, which included

 photographs, furniture, artwork, family heirlooms, and unreplaceable items from her children.

                                COUNT I
         EXCESSIVE COMMUNICATION WITH A CONSUMER IN VIOLATION
           OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

         25.      Plaintiff incorporates Paragraphs 1 through 21.

         26.      Defendant communicated with Plaintiff multiple times after Plaintiff told

 Defendant that the debt was not hers when Defendant knew that it was in violation of Fla. Stat.

 §559.72.

         27.      The FCCPA provides for equitable relief including injunctive relief. Berg v.

 Merchs. Ass'n Collection Div., 586 F. Supp. 2d 1336, 1345, (S.D. Fla. 2008).

         WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                  a.      Damages;

                  b.      Attorney’s fees, litigation expenses and costs of suit;

                  c.      declaring that Defendant’s direct communication with Plaintiff violates the

                  FCCPA;

                                                    3
Case 0:19-cv-62393-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 4 of 5



                d.        permanently enjoining Defendant from direct communication with

                Plaintiff; and

                e.        Such other or further relief as the Court deems proper.

                              COUNT II
    COMMUNICATING WITH A CONSUMER AFTER BEING TOLD TO CEASE IN
    VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

        28.     Plaintiff incorporates Paragraphs 1 through 21.

        29.     Defendant communicated multiple times via telephone and email with Plaintiff

 when Defendant knew Plaintiff told Defendant that the debt was not hers and to stop contacting

 her in violation of Fla. Stat. §559.72 (7).

        30.     The FCCPA provides for equitable relief including injunctive relief. Berg v.

 Merchs. Ass'n Collection Div., 586 F. Supp. 2d 1336, 1345, (S.D. Fla. 2008).

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

 against Defendant for:

                a.        Damages;

                b.        Attorney’s fees, litigation expenses and costs of suit;

                c.        declaring that Defendant’s direct communication with Plaintiff violates the

                FCCPA;

                d.        permanently enjoining Defendant from direct communication with

                Plaintiff; and

                e.        Such other or further relief as the Court deems proper.




                                                    4
Case 0:19-cv-62393-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 5 of 5



                                COUNT III
          VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT

        31.      Plaintiff incorporates Paragraphs 1 through 21.

        32.      Defendant, or others acting on its behalf, placed non-emergency telephone calls and

 emails to Plaintiff’s cellular telephone using an automatic dialing system or pre-recorded or

 artificial voice in violation of 47 U.S.C. §227(b)(1)(A)(iii).

        WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff and

        against Defendant for:

              a. Damages;

              b. A declaration that Defendant’s calls violate the TCPA;

              c. A permanent injunction prohibiting Defendant from placing non-emergency calls

                 to the Plaintiff’s cellular telephone using an automatic telephone dialing system or

                 pre-recorded or artificial voice; and

              d. Such other and further relief as the Court deems proper.

                                              JURY DEMAND

         Plaintiff demands trial by jury.

                                                         Debt Shield Law
                                                         Attorney for Plaintiff
                                                         3440 Hollywood Blvd., Suite 415
                                                         Hollywood, FL 33021
                                                         Tel: 305-776-1805
                                                         Fax: 305-503-9457
                                                         legal@debtshieldlawyer.com
                                                         joel@debtshieldlawyer.com

                                                           /s/ Joel D. Lucoff
                                                         Joel D. Lucoff
                                                         Fla. Bar No. 192163




                                                   5
